Citation Nr: 1607491	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 23, 2009, rated as 50 percent from October 23, 2009, to June 5, 2012, and rated as 70 percent disabling from June 6, 2012.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to January 1946, and from February to December 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  The case was most recently remanded by the Board in May 2012 for additional development and has now been returned to the Board for further appellate action.  

While in remand status, the RO granted the Veteran's claim for a total disability rating based individual unemployability due to service-connected disabilities in a September 2013 rating decision.  Thus, this issue is no longer before the Board as the Veteran has been granted the full benefit sought.

Although the Veteran requested a hearing on his December 2009 substantive appeal, he later withdrew his request for a hearing in January 2010.

The record before the Board consists of records included within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

Throughout the period of the claim, the Veteran's PTSD has been productive of occupational and social impairment that most nearly approximates deficiencies in most areas.



CONCLUSION OF LAW

The Veteran's PTSD warrants a rating of 70 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided notice regarding the disability-rating element of his claim in March 2010.  Although this letter was sent subsequent to the initial adjudication of the underling service connection claim, it was sent prior to the initial decision rating the disability.  Therefore, the Board finds that any error in the timing of the notice was clearly harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The record also reflects that all pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected PTSD, most recently in June 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.


The Veteran' service-connected psychiatric disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent evaluation for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

In the July 2008 rating decision on appeal, the RO effectuated a June 2008 Board decision that granted service connection for the Veteran's PTSD and assigned an initial 10 percent rating for the disability effective from September 29, 2004.  Additional evidence pertinent to the claim was received thereafter, and in a July 2009 rating decision, the RO assigned a 30 percent rating from the effective date of service connection.  In a September 2013 rating decision, the RO granted an increased 70 percent rating for the Veteran's PTSD, effective from June 6, 2012.  This did not satisfy the Veteran's appeal.

At the outset, the Board notes that in addition to PTSD, the medical evidence shows that the Veteran has been given a diagnosis of depression.  Because the specific symptomatology and manifestations of each psychiatric disorder are not clearly distinguishable from the medical evidence, the Board will attribute all of the Veteran's psychiatric symptomatology to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

An April 2004 private psychological assessment and employability evaluation report includes the Veteran's report of experiencing difficulty sleeping and having nightmares related to his military experiences four to five times a week.  Additional symptoms included intermittent intrusive thoughts, flashbacks, avoidance behaviors, difficulty trusting others, "rocky" interpersonal relationships, feelings of alienation and emotional numbness, difficulty in social situations, memory loss, hypervigilance, irritability, outbursts of anger, poor concentration, and exaggerated startle response.  The examiner determined that the Veteran's symptoms caused severe social, personal and occupational impairment.  Symptoms contributing to this impairment included difficulty concentrating and completing tasks in a timely fashion, generalized anxiety with panic attacks when in a social situation, short term memory loss, flashbacks, intrusive thoughts, insomnia, overwhelming feelings of anger/sorrow with crying spells, withdrawal, isolation, and bouts of severe depression.  The private examiner assigned the Veteran a GAF score of 44.

VA medical records dated in 2008 show treatment of the Veteran's PTSD symptoms.  In September 2008, he reported an increase of his symptoms due news regarding present military conflicts.  He indicated his mood had been down during the previous year for periods lasting weeks or up to one or two months.  He denied having suicidal thoughts, mania, psychosis, panic attacks, or compulsive symptoms.  During a November 2008 mental health consultation, the Veteran reported a reduction of his PTSD symptoms with the use of medication.  At that time, he was assigned a GAF score of 60.  The mental status examinations completed in September and November 2008 showed no evidence of suicidal thoughts or impaired hygiene, orientation, or thought processes. 

In May 2009, the Veteran underwent a VA examination to assess the severity of his service-connected PTSD.  Reportedly, his symptoms included avoidance behaviors, intrusive thoughts that occurred daily, moderate emotional numbing, and recurrent mild to moderate anxiety.  The Veteran voiced improvement of his sleep impairment with the use of psychiatric medication and reported he had not had a nightmare for approximately two weeks.  The Veteran reportedly got along well with his children, lived with a personal friend, occasionally visited with a friend, and attended meetings for veterans' organizations.  

On the psychiatric examination, the Veteran was neatly groomed, appropriately dressed, and with clear and coherent speech.  The examiner described the Veteran as somewhat disgruntled about service and due to his belief that his PTSD problems were never recognized or acknowledged.  The examiner noted the Veteran's thoughts were tangential and he was preoccupied with one or two topics.  The Veteran indicated that he was now more confined because he lost his driver's license and was on a low income, and thus, he experienced depression more frequently and had passive suicidal thoughts.  He demonstrated mild memory impairments.  There was no evidence of hallucinations, inappropriate behavior, obsessive behavior, or impaired judgment or impulse control.  He reported that the frequency of his panic attacks had decreased to three to four times a year with the use of medication.  The examiner noted the Veteran had slight problems with his ability to do household chores, travel and participate in recreational activities, and moderate problems with shopping due to his psychiatric symptoms.  The examiner assigned a GAF score of 55.

An October 2009 VA PTSD examination report notes that the Veteran continued to use medication for his psychiatric symptoms.  He described having frequent intrusive memories that were easily triggered by news reports and that he experienced vivid dreams daily during his daytime naps and three to four times a night.  He reported that he felt depressed and useless because he was no longer as active as he once was, and that he often felt he would be better off dead.  Additional symptoms were identified as an increased startle response, avoidance behaviors, and feelings of detachment.  The psychiatric examination revealed the Veteran was oriented, neatly groomed, and without any speech impairment.  His thought process was tangential, and he was preoccupied with one or two topics with ruminations.  The Veteran denied having delusions or hallucinations, and he had no impairment of his judgment or insight.  He demonstrated mild to moderate memory impairments.  There was no evidence of obsessive or ritualistic behavior or episodes of violence.  The Veteran demonstrated an ability to maintain minimum personal hygiene and had slight problems with household chores and shopping.  His GAF score was 48.  

In the October 2009 examination report, the VA examiner described the Veteran's PTSD symptoms as mild to moderate approximately ten to twelve years prior when he was active in his community.  The examiner highlighted that since the Veteran was no longer able to drive, in the past several years he had become isolated and almost flooded with intrusive recollections and nightmares every night.  Due to transportation issues, the Veteran stated that his socialization remained very limited and that he went out a few days each month to shop, visit a friend, and attend appointments and meetings.  The Veteran reported that he downplayed the severity of his symptoms during the last VA examination, and the examiner acknowledged this propensity for World War II veterans.  The examiner stated a belief that the Veteran was honest in his report of symptoms.  According to the examiner, the Veteran's intrusive thoughts, startle responses, and nightmares appeared more severe than assessed during the last VA examination.  

In the most recent June 2012 VA PTSD examination report, the examiner diagnosed the Veteran's PTSD as chronic and severe.  The examiner determined that the Veteran's mental health symptoms appeared slightly worse than when he last evaluated the Veteran during the October 2009 VA examination.  The Veteran stated that he felt depressed primarily due to memories of the war and due to his physical limitations.  According to the Veteran, his physical impairments caused a worsening of his intrusive thoughts, sleep impairment, and ruminations because he was unable to distract himself by driving, reading, watching television, or going for walks.  The examiner noted there was merit to the Veteran's contention in that his failing eyesight made it more difficult for him to distract his intrusive thoughts and memories through mechanisms such as watching television or reading.  His psychiatric symptoms included a depressed mood, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, and suicidal ideations.  The examiner noted the Veteran to have occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 46.   

After careful review of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted for the psychiatric disability throughout the period of the claim.  During the entire pendency of the claim, the record reflects that the Veteran's PTSD has more nearly approximated deficiencies in most areas due to such symptoms as suicidal ideations, daily intrusive thoughts, sleep impairments that occur nightly, periods of depression lasting for months and/or resulting in increased intrusive thoughts and sleep difficulty, hypervigilance, episodes of irritability and increased anger, impaired memory, social withdrawal, isolation, and difficulty adapting to stressful circumstances.  Notably, the September 2004 private examiner and the VA examiner, in June 2012, both characterized the Veteran's PTSD symptoms as severe.  Additionally, the Veteran's GAF scores ranging from 44 to 60 indicate moderate to serious impairment in his social and occupational functioning. 

The Board acknowledges the VA examiner determined in June 2012 that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  In the same report, however, the VA examiner also diagnosed the severity of his PTSD as severe.  Nevertheless, the other medical evidence of record and the credible lay statements from the Veteran, support a finding that a 70 percent rating is warranted throughout the period of the claim.

However, the preponderance of the evidence establishes that the social and occupational impairment from the disability has not more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  The record does not show evidence of delusions, hallucinations, or grossly inappropriate behavior during the period on appeal. The Veteran has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, although he is noted to have memory impairments, the clinical examinations have not shown that he forgets names of close relatives, his own occupation, or his own name.  In addition, the Veteran has maintained relationships with his children and friends and participates in veterans organizations.  No medical professional has ever opined, and the evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that a rating of 70 percent, and no more, is warranted throughout the pendency of the claim.

In reaching this determination, the Board has considered whether staged ratings are appropriate in this case; however, for the reasons explained above, has determined that they are not.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the assigned rating, to include the increase granted herein.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


